Motion for an extension of time granted insofar as to extend the time for defendant-appellant to serve its answer to 10 days after service upon its attorney of a copy of the order of this court determining said appeal, with notice of entry thereof, on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before March 8,1962, with notice of argument for March 20, 1962, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.